PER CURIAM.
In the instant appeals, which we have sua sponte consolidated, Robert Bright seeks review of his convictions for burglary of a structure, petit theft, grand theft, forgery, and violation of probation for trespass to an occupied structure and petit *373theft. The sole point raised in each of these appeals focuses on the validity of that portion of the sentencing orders which suspend Bright’s license for five years. The state concedes his contention that none of the charges against him involves an offense for which the trial court is empowered to revoke or suspend a driver’s license. Thus, as is also conceded by the State, these cases are controlled by Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989). See also Travis v. State, 549 So.2d 737 (Fla. 2d DCA 1989).
Accordingly, we affirm Bright’s convictions and sentences but we vacate those portions of the sentences suspending his driver’s license.
LEHAN, A.C.J., and FRANK and PARKER, JJ., concur.